Citation Nr: 0509973	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to September 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned an 
initial evaluation of 50 percent disabling, effective from 
May 29, 1997 to July 26, 2001, and 30 percent disabling 
thereafter.  The veteran perfected a timely appeal of this 
determination to the Board.

In January 2004, the RO increased the evaluation for the 
veteran's service-connected PTSD to 50 percent disabling 
effective July 26, 2001.

The Board also notes that, in July 1999, the RO granted 
service connection for rhinitis, evaluated as noncompensable 
effective May 29, 1997, and denied service connection for 
dysthymic disorder, sinusitis, dizziness as due to 
undiagnosed illness, sleeplessness as due to undiagnosed 
illness, pain in both hips, stomach condition as due to 
undiagnosed illness, fatigue as due to undiagnosed illness, 
arthralgia of both ankles, rash of both hands, left foot 
rash, bilateral knee condition, right shoulder condition, and 
personality disorder.  The veteran filed a Notice of 
Disagreement regarding this rating decision in May 2000 and 
the RO issued a Statement of the Case dated April 2002.  In 
June 2002, the veteran filed a Substantive Appeal relating to 
the issues of service connection for dizziness as due to 
undiagnosed illness, sleeplessness as due to undiagnosed 
illness, pain in both hips, stomach condition as due to 
undiagnosed illness, arthralgia of both ankles, rash of both 
hands, left foot rash, bilateral knee condition, and a right 
shoulder condition.  In a statement dated in January 2005, 
and in testimony before the undersigned Acting Veteran's Law 
Judge in January 2005, the veteran withdrew from appeal each 
of the issues raised in his June 2002 Substantive Appeal 
along with the additional issues of dysthymic disorder, 
sinusitis, and an increased rating for rhinitis.  These 
issues are withdrawn and are no longer before the Board.  See 
38 C.F.R. § 20.204 (2004). 
 
As noted above, in January 2005, the veteran, accompanied by 
his representative, testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to an evaluation in 
excess of 50 percent for PTSD must be remanded for further 
action.

The veteran in this case was afforded a fee basis examination 
in December 2003 in connection with his claim.  Subsequent to 
this examination the veteran testified before the Board in 
January 2005.  In that testimony, the veteran stated that his 
PTSD had gotten worse since the date of his December 2003 
examination and that he has definitely felt angrier in the 
past year.  Because the veteran's service-connected 
disability appears to have worsened since his most recent 
examination, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995). 

Prior to conducting the examination, the AMC or RO must 
associate with the claims folder any outstanding records of 
the veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2004).  In this 
regard, the Board observes that the veteran testified in 
January 2005 that he was being treated by a physician at the 
Community Wellness Center in New Bern, North Carolina.  He 
specifically indicated that he had an appointment at this 
clinic on February 5, 2005.  On remand therefore, the RO 
should update the veteran's medical records from this 
facility and obtain records dated since 2000.  In this 
regard, the Board notes that any records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO or AMC should obtain all 
records of the veteran's treatment at the 
Community Wellness Center, New Bern, 
North Carolina, dated from 2000.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The veteran should be afforded a 
comprehensive VA examination by an 
appropriate specialist to determine the 
current extent and severity of his 
service-connected PTSD.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review.

The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.

The examiner should also report whether 
PTSD causes symptoms approximating total 
occupational and social impairment.  The 
examiner should report the GAF score due 
solely to PTSD.  

3.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


